Appellate              Docket      Number;        12-15-00027-CV

AppellateCase Style: Kenneth Crissup V. William St ephaif^Si'l^COURTOFAPPF
Companion Case Number 349-7261
                                                                                                           I

                                      DOCKETING STATEMENT                   (Civil)
                                                                                                                FE3 I 1 2GJ5
                                        TWELFTH             COURT   OF     APPEALS


i.Appellant
X    Person
                                                             11. Appellant Attorney LEAIHYS^SK^CLERK
                                                                    Appellant is proceeding Pro Se.
Kenneth Crissup                                                     IDCJ    #       1258732

Carl                                                                Michaels             unit

Crissup                                                             2664    FM       2054

Jt".                                                                Tennessee Colony Tx 75886
Pro     Se    X                                                     No    PHONE          , FAX   ,OR   EMAIL


111.Appellee's                                               IV.    Appellee's Attorney

        William Stephens/                                           Lead Attorney
        Todc.      A.       Foxworth,                               Ken    Paxton          Jr.

        Pamel Kirkpatrick,                                          Attorney general State of Texas
        Eboni          G.    Brown,                                 209    West          14Th    Street

        Dr.       Gary Wright,                                      ?0    BOX       12548

        Lisa       Garrett,                                         Austin          Tx    78711-2543

        Unknown             Officer                                 Phono       :    512-463-2080

                                                                    Fax:    512-495-9139

                                                                    E-Mail:          unknown

                                                                    SBN:    unknown


V.     Perfection of Appeal and Jurisdiction

       Nature of Case:                Property Loss,personal injury,mandamus relief
       Judgement entered:                October 27,2014 ,Dismissal
       Notice of Appeal                Filed:          February 2,2015
       Mailed          : January 29,2015
       Interlocutory Appeal or appealable order NO
       Acclerated Appeal                 NO
Parental           termination               NO

       permissive                            NO
     AGREED                             NO

Appeal should receive prefernce                                ,precedence,or prioricy under
statute           or    rule:                          NO

     Does     this          case   involve        an    amount       under          5100,000       YES

  Judgement and Order disposes cf all parties and issues:                                                      YES
APPEA1 from final Judgment : YES
Does this Appeal involve the constitutionality or validity
of    a    statute       or    rule,or          ordinance?                  NO

VI.       Actions Extending Time to perfect Appeal
          Motion    for       New       trial:        NO

          Motion to modify Judgment:                             NO
          Request for Findings of Facts and Conclusions of Law:                                       YES
          Date    Filed:       November          5,2014

          Motion    to    reinstate:              NO

          Motion    under          TRCP       306a:         NO

          Other:         NO

VII.       Indigency of Party
          Affidavit       filed          in    trial       court:           YES   ,filed October   i6,2012

          resubmitted June 3,2013,February 2,2015
          Contest filed in Court:                          N0_

Till.       Bankruptcy
          has any party to the court's judgment filed fro protection
          in bankruptcy which might affect this appeal?                                       NO

IX.       Trial    Court       and       Record

          Court:    349       TH

          County:    Anderson
          Trial    Court       Docket          Number:       349-7261

          Trial Judge:             Pam Fletcher
          Address:       500       N.   Church        Street

                         Palestine            Texas,75801

          Phone:    903-723-7415

          Fax:    unknown

             Mail:       Unknown

          Clerk's    Record:            unknown

          Trial Court Clerk: District                            YES
          Was clerk's record requested?                                N0_
          if no,date will be requested                            :     unknown
          were payment arrangements made with clerk?                                     NO


          Reporters Record:
          Is there a reporters record?                                UNKNOWN
          Was reporters record requested?                                   NO




                                                                        z   .
      Was there a reporters record electronically filed?                                    UNKNOWN
      If   no,date    it     will    be requested:               UNKNOWN
      Were payment arrangements made with the court reporter?                                       l;0
      Court   reporters           name:      I'JrNKJJQWN

X.    Supersedes        Bond

      Supersedes Bond filed:                    NO
      W i11   file:     NO


XI.    Extraordinary relief:
     Will you request extraordinary relief from this court?                                    NO

Xil.       Alternative dispute resolution/Mediation

     Should this Appeal be referred                         to mediation?        YES
     Has tiie case been through ADR procedure?                             NO
     Type of case: property loss,personal injury,retaliation/
                           civii rights violation

How was       the case disposed of ? Dismissal,Motion to dismiss for
     non-compliance with civil Practice & Remedies Code §14.004

Summary relief franted? Dismissal
Mone^ Judgment?              NO
Attorneys       fees?        NO
Other:        NO


Will you challenge this Court's jurisdiction?                                   NO
Does the judgment have a mother nub'oard clause ?                                    NO_
other basis for finality ?                           NONE
Rate the complexity of                  the case           i 1 fro least 5 for most complex)
      1_
Please make my answers                  to    the proceeding questions known to other
parties in this case                :        YES
Can the parties agree on an appellate mediator ?                                     _YES
language other tnan english in which mediator should be
proficient:           NONE
Name of person filing out mediation section of docketing statement




                                                            3.
Kenneth Crissup

XIII.    RELATED    MATTERS:

  List any pending or past related matters before thsi or any
otner Texas Appellate Court by docket number,and style:

Docket    Number:    03-12-00761-CV

Trial    Court    Number:      200   In   Judicial   District

Style:    Exparte Kenneth Crissup

Docket    Number:    12-14-00251-CV

Trial    Court:    349    TH   Judicial     District

Style:    Kenneth crissup V. William Stephens               , ET AL

XIV.    PRO BONO Program
  Do you want this case to be considered by the pro bono committee?
  YES

Do you authorize the Pro Bono committee to contact your trial counsel?
YES_
If you have previously filed an affidavit of indigency and attached
a file -stamped copy of that affidavit,does your income exceed the
purposes of considering the case for inclusion in che Pro Bono Program?
1 am unable to provide a file stamped copy ,my income decs not exceed
the federal poverty guidelines

Are you billing to disclose financial circumstances co tne Pro Bono
committee    ?      YES


XV.     Signature




                                                                gjg£% K *Z&LrJ
Kenneth Crissup                                                       Date
[VI      Certificate      of   Service



  The undersigned counsel certifies that this docketing statemetn
has been served on the following lead counsel for all parties to the
                                          follows on       >